Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the amendments filed on 08/02/2021.
Claims 1-18 and 20-21 are currently pending.
Claims 1-18 and 20-21 are rejected.
Claims 1, 8 and 15  are independent claims.

Claim Objection
5. 	Claims 4, 11 and 18 are objected to because of the following informalities:  “QoS” should be “Quality of Service (QoS)”.  Appropriate correction is required.

Response to Amendment
Claim Rejections - 35 USC § 102
6. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




8. 	Claims 1, 3, 8, 10, 15 and 17 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Youngbum Kim et al. (US 2019/0268855 A1), hereinafter Kim.
For claim 1, Kim teaches a method performed by a user equipment (UE), comprising: 
determining, by the UE, that a maximum transmit power condition is satisfied with regard to the UE by determining that a total transmission power, associated with the UE, exceeds a threshold associated with the maximum transmit power condition (Kim, Fig. 6 and paragraph 70 teach since only the uplink signal transmitted to the LTE/LTE-A base station exists as the uplink signal to be transmitted by the terminal at the start time of subframe i 601, and P.sub.2 607 calculated according to a power control command of the base station does not exceed the maximum transmission power value P.sub.CMAX 605 permitted to the terminal, the terminal transmits the uplink signal transmitted to the LTE/LTE-A base station as the transmission power of P.sub.2 607.  Thereafter, the uplink signal occurs, which is intended to be transmitted to the base station to which the new radio access technology is applied as the transmission power of P.sub.1 606.), and
wherein the UE is associated with a 4G/Long Term Evolution (4G/LTE) connection and a 5G/New Radio (5G/NR) connection(Kim, Fig. 6 and paragraph 69 teach FIG. 6 illustrates a case where the uplink signal transmitted to the LTE/LTE-A base station is generated earlier than the uplink signal transmitted to the base station ; 
decreasing, by the UE, a transmit power of the 5G/NR connection based on the maximum transmit power condition being satisfied(Kim, Fig. 6 and paragraph 70 teach However, since the uplink signal transmitted to the LTE/LTE-A base station has already occupied the transmission power as much as P.sub.2 607, the transmission power that can be used by the terminal at the time of the subframe k 602 becomes P.sub.CMAX-P.sub.2 (or P.sub.1-P.sub.3).  Accordingly, the terminal transmits the uplink signal with the transmission power as much as P.sub.CMAX-P.sub.2 with respect to the uplink signal transmitted to the base station adopting the new radio access technology.); and 
maintaining, by the UE, a transmit power of the 4G/LTE connection based on the maximum transmit power condition being satisfied (Kim, Fig. 6 and paragraph 70 teach However, since the uplink signal transmitted to the LTE/LTE-A base station has already occupied the transmission power as much as P.sub.2 607, the transmission power that can be used by the terminal at the time of the subframe k 602 becomes P.sub.CMAX-P.sub.2 (or P.sub.1-P.sub.3).  Accordingly, the terminal transmits the uplink signal with the transmission power as much as P.sub.CMAX-P.sub.2 with respect to the uplink signal transmitted to the base station adopting the new radio access technology.).
For claim 3, Kim further teaches the method of claim 1, further comprising: 
determining the total transmission power based on a sum of the transmit power of the 5G/NR connection and the transmit power of the 4G/LTE connection (Kim, Fig. 6 and paragraph 70 teach since only the uplink signal transmitted to the LTE/LTE-A base station exists as the uplink signal to be transmitted by the terminal at the start time of subframe i 601, and P.sub.2 607 calculated according to a power control command of the base station does not exceed the maximum transmission power value P.sub.CMAX 605 permitted to the terminal, the terminal transmits the uplink signal transmitted to the LTE/LTE-A base station as the transmission power of P.sub.2 607.  Thereafter, the uplink signal occurs, which is intended to be transmitted to the base station to which the new radio access technology is applied as the transmission power of P.sub.1 606.). 
For claim 8, Kim teaches a user equipment (UE) (Kim, Fig. 13), comprising: 
one or more memories(Kim, Fig. 13 ); and 
 	one or more processors(Kim, Fig. 13) communicatively coupled to the one or more memories, configured to: 
determine that a maximum transmit power condition is satisfied with regard to the UE by determining that a total transmission power, associated with the UE, exceeds a threshold associated with the maximum transmit power condition (Kim, Fig. 6 and paragraph 70 teach since only the uplink signal transmitted to the LTE/LTE-A base station exists as the uplink signal to be transmitted by the terminal at the start time of subframe i 601, and P.sub.2 607 calculated according to a power control command of the base station does not exceed the maximum transmission power value P.sub.CMAX 605 permitted to the terminal, the terminal transmits the , and
wherein the UE is associated with a 4G/Long Term Evolution (4G/LTE) connection and a 5G/New Radio (5G/NR) connection (Kim, Fig. 6 and paragraph 69 teach FIG. 6 illustrates a case where the uplink signal transmitted to the LTE/LTE-A base station is generated earlier than the uplink signal transmitted to the base station adopting the new radio access technology, and shows an example in which a high priority is applied to the uplink signal transmitted to the LTE/LTE-A base station according to the priority C.); 
decrease a transmit power of the 5G/NR connection based on the maximum transmit power condition being satisfied (Kim, Fig. 6 and paragraph 70 teach However, since the uplink signal transmitted to the LTE/LTE-A base station has already occupied the transmission power as much as P.sub.2 607, the transmission power that can be used by the terminal at the time of the subframe k 602 becomes P.sub.CMAX-P.sub.2 (or P.sub.1-P.sub.3).  Accordingly, the terminal transmits the uplink signal with the transmission power as much as P.sub.CMAX-P.sub.2 with respect to the uplink signal transmitted to the base station adopting the new radio access technology.); and 
maintain a transmit power of the 4G/LTE connection based on the maximum transmit power condition being satisfied (Kim, Fig. 6 and paragraph 70 teach However, since the uplink signal transmitted to the LTE/LTE-A base station has 
For claim 10, Kim further teaches the UE of claim 8, wherein the one or more processors are further configured to: determine the total transmission power based on a sum of the transmit power of the 5G/NR connection and the transmit power of the 4G/LTE connection (Kim, Fig. 6 and paragraph 70 teach since only the uplink signal transmitted to the LTE/LTE-A base station exists as the uplink signal to be transmitted by the terminal at the start time of subframe i 601, and P.sub.2 607 calculated according to a power control command of the base station does not exceed the maximum transmission power value P.sub.CMAX 605 permitted to the terminal, the terminal transmits the uplink signal transmitted to the LTE/LTE-A base station as the transmission power of P.sub.2 607.  Thereafter, the uplink signal occurs, which is intended to be transmitted to the base station to which the new radio access technology is applied as the transmission power of P.sub.1 606.). 
For claim 15, Kim teaches a non-transitory computer-readable medium (Kim, Fig. 13) storing instructions, the instruction comprising: 
one or more instructions that, when executed by one or more processors of a user equipment (UE), cause the one or more processors to: 
determine that a maximum transmit power condition is satisfied with regard to the UE by determining that a total transmission power, associated with the UE, exceeds a threshold associated with the maximum transmit power condition (Kim, Fig. 6 and paragraph 70 teach since only the uplink signal transmitted to the LTE/LTE-A base station exists as the uplink signal to be transmitted by the terminal at the start time of subframe i 601, and P.sub.2 607 calculated according to a power control command of the base station does not exceed the maximum transmission power value P.sub.CMAX 605 permitted to the terminal, the terminal transmits the uplink signal transmitted to the LTE/LTE-A base station as the transmission power of P.sub.2 607.  Thereafter, the uplink signal occurs, which is intended to be transmitted to the base station to which the new radio access technology is applied as the transmission power of P.sub.1 606.), and
wherein the UE is associated with a 4G/Long Term Evolution (4G/LTE) connection and a 5G/New Radio (5G/NR) connection (Kim, Fig. 6 and paragraph 69 teach FIG. 6 illustrates a case where the uplink signal transmitted to the LTE/LTE-A base station is generated earlier than the uplink signal transmitted to the base station adopting the new radio access technology, and shows an example in which a high priority is applied to the uplink signal transmitted to the LTE/LTE-A base station according to the priority C.); 
decrease a transmit power of the 5G/NR connection based on the maximum transmit power condition being satisfied (Kim, Fig. 6 and paragraph 70 teach However, since the uplink signal transmitted to the LTE/LTE-A base station has already ; and 
maintain a transmit power of the 4G/LTE connection based on the maximum transmit power condition being satisfied (Kim, Fig. 6 and paragraph 70 teach However, since the uplink signal transmitted to the LTE/LTE-A base station has already occupied the transmission power as much as P.sub.2 607, the transmission power that can be used by the terminal at the time of the subframe k 602 becomes P.sub.CMAX-P.sub.2 (or P.sub.1-P.sub.3).  Accordingly, the terminal transmits the uplink signal with the transmission power as much as P.sub.CMAX-P.sub.2 with respect to the uplink signal transmitted to the base station adopting the new radio access technology.).
For claim 17, Kim further teaches the non-transitory computer-readable medium of claim 15, wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to: determine the total transmission power based on a sum of the transmit power of the 5G/NR connection and the transmit power of the 4G/LTE connection (Kim, Fig. 6 and paragraph 70 teach since only the uplink signal transmitted to the LTE/LTE-A base station exists as the uplink signal to be transmitted by the terminal at the start time of subframe i 601, and P.sub.2 607 calculated according to a power control command of the base station does not exceed the maximum transmission power value P.sub.CMAX . 

Claim Rejections - 35 USC § 103
9. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


11. 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

12. 	Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Youngbum Kim et al. (US 2019/0268855 A1), hereinafter Kim, in view of Ghyslain Pelletier et al. (US 2019/0253976 A1), hereinafter Pelletier .
For claim 2, Kim teaches all the limitations of parent claim 1. Kim does not explicitly state effective isotropic radiated power (EIRP). However, Pelletier explicitly teaches effective isotropic radiated power (EIRP) (Pelletier, paragraph 161 teaches effective isotropic radiated power (EIRP).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Kim with effective isotropic radiated power (EIRP) taught in Pelletier. Because both Kim and Pelletier teach power allocation, Pelletier explicitly teaches EIRP.
For claim 9, Kim teaches all the limitations of parent claim 8. Kim does not explicitly state effective isotropic radiated power (EIRP). However, Pelletier explicitly teaches effective isotropic radiated power (EIRP) (Pelletier, paragraph 161 teaches effective isotropic radiated power (EIRP).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Kim with effective isotropic radiated power (EIRP) taught in Pelletier. Because both Kim and Pelletier teach power allocation, Pelletier explicitly teaches EIRP.
For claim 16, Kim teaches all the limitations of parent claim 15. Kim does not explicitly state effective isotropic radiated power (EIRP). However, Pelletier explicitly teaches effective isotropic radiated power (EIRP) (Pelletier, paragraph 161 teaches effective isotropic radiated power (EIRP).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Kim with effective isotropic radiated power (EIRP) taught in Pelletier. Because both Kim and Pelletier teach power allocation, Pelletier explicitly teaches EIRP.

13. 	Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Youngbum Kim et al. (US 2019/0268855 A1), hereinafter Kim, in view of Dan Hu et al. (US 2020/0344699 A1), hereinafter Hu and Omer Shani (US 9,197,739), hereinafter Shani.
For claim 4, Kim teaches all the limitations of parent claim 1. Kim does not explicitly teach determining that the maximum transmit power condition is satisfied based on one or more active applications or services of the UE that are associated with different reliability. 
However, Hu explicitly teaches determining that the maximum transmit power condition is satisfied based on one or more active applications or services of the UE that are associated with different reliability (Hu, paragraph 163 teaches the terminal device may adjust the transmit power based on different services, to meet requirements of services with different reliability.).

Kim and HU do not explicitly teach service with QoS guarantee. However, Shani explicitly teaches service with QoS guarantee (Shani, Fig. 3 and column 2 lines 40-45 teach the guaranteed QoS may be associated with one or more communication services.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Kim and Hu to have service with QoS guarantee for providing guaranteed quality of service [Shani: summary].
For claim 11, Kim teaches all the limitations of parent claim 8. Kim does not explicitly teach determining that the maximum transmit power condition is satisfied based on one or more active applications or services of the UE that are associated with different reliability. 
However, Hu explicitly teaches determining that the maximum transmit power condition is satisfied based on one or more active applications or services of the UE that are associated with different reliability (Hu, paragraph 163 teaches the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Kim determining that the maximum transmit power condition is satisfied based on one or more active applications or services of the UE that are associated with different reliability taught in Hu. Because both Kim and Hu teach power allocation, HU explicitly teaches adjust the transmit power based on different services of the UE that are associated with different reliability.
Kim and HU do not explicitly teach service with QoS guarantee. However, Shani explicitly teaches service with QoS guarantee (Shani, Fig. 3 and column 2 lines 40-45 teach the guaranteed QoS may be associated with one or more communication services.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Kim and Hu to have service with QoS guarantee for providing guaranteed quality of service [Shani: summary].
For claim 18, Kim teaches all the limitations of parent claim 15. Kim does not explicitly teach determining that the maximum transmit power condition is satisfied based on one or more active applications or services of the UE that are associated with different reliability. 
However, Hu explicitly teaches determining that the maximum transmit power condition is satisfied based on one or more active applications or services of the UE that are associated with different reliability (Hu, paragraph 163 teaches the terminal device may adjust the transmit power based on different services, to meet requirements of services with different reliability.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Kim determining that the maximum transmit power condition is satisfied based on one or more active applications or services of the UE that are associated with different reliability taught in Hu. Because both Kim and Hu teach power allocation, HU explicitly teaches adjust the transmit power based on different services of the UE that are associated with different reliability.
Kim and HU do not explicitly teach service with QoS guarantee. However, Shani explicitly teaches service with QoS guarantee (Shani, Fig. 3 and column 2 lines 40-45 teach the guaranteed QoS may be associated with one or more communication services.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Kim and Hu to have service with QoS guarantee for providing guaranteed quality of service [Shani: summary].

14. 	Claims 5-7, 12-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Youngbum Kim et al. (US 2019/0268855 A1), hereinafter Kim.
For claim 5, Kim also teaches determining that the maximum transmit power condition is satisfied based on determining that a particular service is active on the 4G/LTE connection (Kim, Fig. 6 and paragraph 70 teach However, since the uplink signal transmitted to the LTE/LTE-A base station has already occupied the transmission power as much as P.sub.2 607, the transmission power that can be used by the terminal at the time of the subframe k 602 becomes P.sub.CMAX-P.sub.2 (or P.sub.1-P.sub.3).  Accordingly, the terminal transmits the uplink signal with the transmission power as much as P.sub.CMAX-P.sub.2 with respect to the uplink signal transmitted to the base station adopting the new radio access technology.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Kim to have determining that the maximum transmit power condition is satisfied based on determining that a particular service is active on the 4G/LTE connection thereby improving system efficiency [Kim: paragraph 22].
For claim 6, Kim also teaches wherein determining that the maximum transmit power condition is satisfied comprises: determining a sum of the transmit power of the 5G/NR connection and the transmit power of the 4G/LTE connection; and wherein decreasing the transmit power of the 5G/NR connection comprises: decreasing the transmit power of the 5G/NR connection until the sum of the transmit power of the 5G/NR connection and the transmit power of the 4G/LTE connection no longer exceeds the threshold (Kim, Fig. 6 and paragraph 70 teach For example, since only the uplink signal transmitted to the LTE/LTE-A base station exists as the uplink signal to be transmitted by the terminal at the start time of subframe i 601, and P.sub.2 607 calculated according to a power control command of the base station does not exceed the maximum transmission power value P.sub.CMAX 605 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Kim to have wherein determining that the maximum transmit power condition is satisfied comprises: determining a sum of the transmit power of the 5G/NR connection and the transmit power of the 4G/LTE connection; and wherein decreasing the transmit power of the 5G/NR connection comprises: decreasing the transmit power of the 5G/NR connection until the sum of the transmit power of the 5G/NR connection and the transmit power of the 4G/LTE connection no longer exceeds the threshold thereby improving system efficiency [Kim: paragraph 22].
For claim 7, Kim also teaches wherein decreasing the transmit power of the 5G/NR connection comprises: decreasing the transmit power of the 5G/NR connection to zero (Kim, Fig. 6 and paragraph 70 teach However, since the uplink signal transmitted to the LTE/LTE-A base station has already occupied the transmission power as much 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Kim to have decreasing the transmit power of the 5G/NR connection to zero thereby improving system efficiency [Kim: paragraph 22].
For claim 12, Kim also teaches determining that the maximum transmit power condition is satisfied based on determining that a particular service is active on the 4G/LTE connection (Kim, Fig. 6 and paragraph 70 teach However, since the uplink signal transmitted to the LTE/LTE-A base station has already occupied the transmission power as much as P.sub.2 607, the transmission power that can be used by the terminal at the time of the subframe k 602 becomes P.sub.CMAX-P.sub.2 (or P.sub.1-P.sub.3).  Accordingly, the terminal transmits the uplink signal with the transmission power as much as P.sub.CMAX-P.sub.2 with respect to the uplink signal transmitted to the base station adopting the new radio access technology.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Kim to have determining that the maximum transmit power condition is satisfied based on 
For claim 13, Kim also teaches wherein determining that the maximum transmit power condition is satisfied comprises: determining a sum of the transmit power of the 5G/NR connection and the transmit power of the 4G/LTE connection; and wherein decreasing the transmit power of the 5G/NR connection comprises: decreasing the transmit power of the 5G/NR connection until the sum of the transmit power of the 5G/NR connection and the transmit power of the 4G/LTE connection no longer exceeds the threshold (Kim, Fig. 6 and paragraph 70 teach For example, since only the uplink signal transmitted to the LTE/LTE-A base station exists as the uplink signal to be transmitted by the terminal at the start time of subframe i 601, and P.sub.2 607 calculated according to a power control command of the base station does not exceed the maximum transmission power value P.sub.CMAX 605 permitted to the terminal, the terminal transmits the uplink signal transmitted to the LTE/LTE-A base station as the transmission power of P.sub.2 607.  Thereafter, the uplink signal occurs, which is intended to be transmitted to the base station to which the new radio access technology is applied as the transmission power of P.sub.1 606.  However, since the uplink signal transmitted to the LTE/LTE-A base station has already occupied the transmission power as much as P.sub.2 607, the transmission power that can be used by the terminal at the time of the subframe k 602 becomes P.sub.CMAX-P.sub.2 (or P.sub.1-P.sub.3).  Accordingly, the terminal transmits the uplink signal with the transmission power as much as P.sub.CMAX-P.sub.2 with respect to the uplink signal transmitted to the base station adopting the new radio access technology.).

For claim 14, Kim also teaches wherein decreasing the transmit power of the 5G/NR connection comprises: decreasing the transmit power of the 5G/NR connection to zero (Kim, Fig. 6 and paragraph 70 teach However, since the uplink signal transmitted to the LTE/LTE-A base station has already occupied the transmission power as much as P.sub.2 607, the transmission power that can be used by the terminal at the time of the subframe k 602 becomes P.sub.CMAX-P.sub.2 (or P.sub.1-P.sub.3).  Accordingly, the terminal transmits the uplink signal with the transmission power as much as P.sub.CMAX-P.sub.2 with respect to the uplink signal transmitted to the base station adopting the new radio access technology. When P.sub.2>=P.sub.CMAX, the transmit power of the 5G/NR connection will be decreased to zero.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Kim to have decreasing the transmit power of the 5G/NR connection to zero thereby improving system efficiency [Kim: paragraph 22].
For claim 20, Kim also teaches wherein determining that the maximum transmit power condition is satisfied comprises: determining a sum of the transmit power of the 5G/NR connection and the transmit power of the 4G/LTE connection; and wherein decreasing the transmit power of the 5G/NR connection comprises: decreasing the transmit power of the 5G/NR connection until the sum of the transmit power of the 5G/NR connection and the transmit power of the 4G/LTE connection no longer exceeds the threshold (Kim, Fig. 6 and paragraph 70 teach For example, since only the uplink signal transmitted to the LTE/LTE-A base station exists as the uplink signal to be transmitted by the terminal at the start time of subframe i 601, and P.sub.2 607 calculated according to a power control command of the base station does not exceed the maximum transmission power value P.sub.CMAX 605 permitted to the terminal, the terminal transmits the uplink signal transmitted to the LTE/LTE-A base station as the transmission power of P.sub.2 607.  Thereafter, the uplink signal occurs, which is intended to be transmitted to the base station to which the new radio access technology is applied as the transmission power of P.sub.1 606.  However, since the uplink signal transmitted to the LTE/LTE-A base station has already occupied the transmission power as much as P.sub.2 607, the transmission power that can be used by the terminal at the time of the subframe k 602 becomes P.sub.CMAX-P.sub.2 (or P.sub.1-P.sub.3).  Accordingly, the terminal transmits the uplink signal with the transmission power as much as P.sub.CMAX-P.sub.2 with respect to the uplink signal transmitted to the base station adopting the new radio access technology.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Kim to have wherein .

15. 	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Youngbum Kim et al. (US 2019/0268855 A1), hereinafter Kim, in view of Pranav Dayal et al. (US 2008/0227477 A1), hereinafter Dayal .
For claim 21, Kim teaches all the limitations of parent claim 1. Kim does not explicitly state the transmit power level based on a closed loop power control or interference reduction. However, Pelletier explicitly teaches the transmit power level based on a closed loop power control or interference reduction (Dayal, paragraph 7 teaches Under closed loop power control, a base station transmits power control messages to the subscriber station and the subscriber station selects a transmit power level based on these messages).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Kim with the transmit power level based on a closed loop power control or interference reduction taught in Pelletier to have that wherein the maximum power condition is based on a closed loop .


Response to Arguments
16. 	Applicant's arguments filed 08/02/2021 have been fully considered but they are not persuasive.

	For claim 1, Applicant argues that Kim does not disclose or suggest at least "wherein the maximum power condition is satisfied comprises determining that a total transmission power, associated with the UE, exceeds a threshold associated with the maximum transmit power condition," and "maintaining, by the UE, a transmit power of the 4G/LTE connection based on the maximum transmit power condition being satisfied," (Remarks, page 11):
In response, Examiner respectfully disagrees. Examiner points to the detailed
rejection below, which includes added explanations which address all of the Applicant’s
arguments.
 	Kim (Fig. 6 and paragraph 70) teaches since only the uplink signal transmitted to the LTE/LTE-A base station exists as the uplink signal to be transmitted by the terminal at the start time of subframe i 601, and P.sub.2 607 calculated according to a power control command of the base station does not exceed the maximum transmission power value P.sub.CMAX 605 permitted to the terminal, the terminal transmits the uplink signal transmitted to the LTE/LTE-A base station as the transmission power of P.sub.2 607.  Thereafter, the uplink signal occurs, which is intended to be transmitted to the base 
	Kim (Fig. 8 steps S803-S805 and paragraph 80) teaches If the total sum of the transmission powers of the uplink signals exceeds the maximum transmission power value permitted to the terminal as the result of the determination at operation 803, the terminal, at operation 804, determines whether transmission start times of the uplink signals to be transmitted to the respective base stations coincide with each other (condition 3). If the transmission start times coincide with each other, the terminal, at operation 805, transmits the uplink signals in accordance with the predetermined priorities. In this case, the priority may be priority A or priority B as described above.
	Therefore, Kim teaches "wherein the maximum power condition is satisfied comprises determining that a total transmission power, associated with the UE, exceeds a threshold associated with the maximum transmit power condition," and "maintaining, by the UE, a transmit power of the 4G/LTE connection based on the maximum transmit power condition being satisfied,"

Conclusion
17. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
18. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILL W LIN whose telephone number is (571)272-8749. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILL W LIN/Primary Examiner, Art Unit 2412